
	
		II
		112th CONGRESS
		2d Session
		S. 2588
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Manchin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  2-amino-5-cyano-N,3-dimethylbenzamide. 
	
	
		1.2-amino-5-cyano-N,3-dimethylbenzamide
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.002-amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6)
						(provided for in subheading 2924.29.76)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
